DISMISSED and Opinion Filed August 3, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00241-CR

                     EX PARTE IVAN JEROME RANSOM

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                     Trial Court Cause No. 110356-422

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen III, and Nowell
                             Opinion by Justice Nowell
      Ivan Jerome Ransom appeals the trial court’s order denying his pretrial

application for writ of habeas corpus. In a single issue, appellant contends the trial

court erred in denying relief because he established the State lacked probable cause

to detain him for five felony offenses. The State responds that the case became moot

when appellant was indicted, and he has other remedies which preclude habeas

relief. Agreeing with the State that the case is now moot, we dismiss the appeal.

      Before he is indicted, an accused may file an application for writ of habeas

corpus to challenge the existence of probable cause to restrain him. Ex parte Smith,

178 S.W.3d 797, 801 & n.9 (Tex. Crim. App. 2005) (per curiam). However, the

return of an indictment establishes probable cause as a matter of law and renders
moot any issues regarding probable cause. Ex parte Plumb, 595 S.W.2d 544, 545

(Tex. Crim. App. [Panel Op.] 1980); Ex parte Branch, 553 S.W.2d 380, 381 (Tex.

Crim. App. 1977); Ex parte Welch, 729 S.W.2d 306, 308–09 (Tex. App.—Dallas

1987, no pet.); Ex parte Cardenas, 557 S.W.3d 722, 736 (Tex. App.—Corpus

Christi-Edinburg 2018, no. pet.).

      The record shows appellant was indicted shortly after the appeal was filed.

The indictments are filed in a supplemental clerk’s record.

      Because appellant has been indicted, and the existence of probable cause is

the only issue on appeal, this appeal is moot. See Branch, 553 S.W.2d at 381; Welch,

729 S.W.2d at 308–09; Cardenas, 557 S.W. 3d at 736; see also, e.g., Ex parte

Watson, 05-04-00256-CR, 2004 WL 1663198, at *1 (Tex. App.—Dallas, no pet.)

(not designated for publication) (return of indictment established probable cause as

matter of law and rendered appeal moot).

      Accordingly, we dismiss the appeal.




                                           /Erin A. Nowell//
                                           ERIN A. NOWELL
220241f.u05                                JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE IVAN JEROME                         On Appeal from the 422nd Judicial
RANSOM                                       District Court, Kaufman County,
                                             Texas
No. 05-22-00241-CR                           Trial Court Cause No. 110356-422.
                                             Opinion delivered by Justice Nowell.
                                             Justices Partida-Kipness and
                                             Pedersen III participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 3rd day of August, 2022.




                                       –3–